Citation Nr: 0816183	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from August 1984 to May 1988 
and from September 1990 to May 1991, as well as unverified 
reserve component service.  In February 2003, the Department 
of Veterans' Affairs Regional Office (RO) in Wichita, Kansas 
denied the veteran's claim of service connection for PTSD.  

The veteran did not appeal the adverse determination, and as 
a result, the February 2003 decision is final.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§ 5108, 7105.  In March 2005, upon finding that new and 
material evidence had been submitted, the RO in Wichita, 
Kansas reopened and denied the veteran's claim of service 
connection for PTSD.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from that decision.  

Irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for PTSD.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO's February 2003 denial of the veteran's claim for 
service connection for PTSD was not appealed and therefore 
became final.  

2.  Evidence received since the February 2003 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last final denial, and the evidence raises 
a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, by reopening the veteran's claim, the Board is 
granting the claim adjudicated herein.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Analysis 

The veteran contends that he suffers from PTSD as a result of 
his military service.  Since the February 2003 decision 
denying the veteran's claim for service connection for PTSD, 
which is now final, additional evidence has been submitted 
that is new and material.  
Specifically, a VA outpatient treatment report indicates a 
diagnosis of PTSD as of May 2004, and this record was not 
available for review by the RO in February 2003.  Since the 
RO denied the veteran's claim in February 2003, due in part 
to the fact that the veteran did not have a current diagnosis 
of PTSD, this is certainly material, as it directly addresses 
one of the deficiencies in the veteran's previous claim.  

In addition, since the February 2003 RO decision, a Center 
for Unit Records Research (CURR) statement has been 
incorporated into the record.  This statement serves to 
corroborate the veteran's alleged stressors he suffered 
during service.  Therefore, this evidence is also new and 
material.  


ORDER

The claim of service connection for PTSD is reopened, as new 
and material evidence has been submitted.  


REMAND

The veteran contends that while serving in the Persian Gulf 
from September 1990 to May 1991 he witnessed charred bodies 
and trenches of bodies, was involved in a gun battle, and 
experienced other combat stressors.  In February 2006, CURR, 
whose name has now changed to the U.S. Army and Joint 
Services Records Research Center (JSRRC), verified the 
veteran's alleged stressors by saying that the veteran's 
mission involved travel on "hazardous roads," and the 
stressors described by the veteran were "feasible."  There 
need not be corroboration of every detail of the veteran's 
alleged stressor(s); there only need be independent evidence 
of a stressful event that is sufficient to imply the 
veteran's personal exposure.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

In light of this finding by the Board, further development is 
required before appellate review may proceed.  Specifically, 
while outpatient treatment records reference a diagnosis of 
PTSD, there is no VA examination of record assigning a 
diagnosis of PTSD.  Further, there is no medical evidence 
discussing a nexus between a diagnosis of PTSD and the 
veteran's alleged stressors.  Therefore, a VA examination 
needs to be conducted.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded 
psychiatric examination.  The claims 
file, along with a copy of the February 
2006 CURR statement, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported and correlated to a 
specific diagnosis(es).  The examiner 
should be informed that only stressors or 
stressful conditions that have been 
verified by the RO may be used as a basis 
for a diagnosis of PTSD.  

The examiner should be asked to provide 
an opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as 
not that the veteran has PTSD as a result 
of the stressor(s)/stressful conditions 
and circumstances found to be established 
by the record during his military 
service?

A complete rationale for the opinion 
expressed must be provided.  

2.  After completion of the above, the 
claim should be readjudicated.  If the 
claim is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


